ALICE M. BATCHELDER, Circuit Judge.
I concur in the result and most of the reasoning of the majority opinion but write separately to express my view that passage by Congress of the Privatization Act in 1996 could not have given the plaintiffs reason to know of a claim arising from a transfer that occurred over four years later on May 24, 2000. In addition, the May 12, 1999, letter from LMUS to the plaintiffs, although relied upon by the district court, also gave the plaintiffs no reason to know of their claim. Although the letter described the level of benefits under the new plan, it did not describe the transfer of assets, surplus or otherwise. It therefore could not have alerted the plaintiffs to the possibility that LMUS would not transfer a portion of the surplus assets to the USEC plan.
I nonetheless agree with the majority and the district court that later events should have alerted the plaintiffs to the need to protect their rights. See Sevier v. Turner, 742 F.2d 262, 273 (6th Cir.1984). The full details of the transfer from the LMUS plan to the USEC plan were described in the LMUS plan amendment of December 21, 1999, and the Pension Plan Transfer Agreement of May 24, 2000. Together, these documents specified that no assets other than “accrued benefits” would be transferred to the new plan and that the transfer would comply with Internal Revenue Code § 414(1), which, among other things, governs disposition of excess assets in the spin-off of a defined benefit plan. See 26 U.S.C. § 414(1)(2). These provisions, when read jointly, should have put the plaintiffs on notice of the need to inquire into the propriety of the transfer described by the plan amendment. Because the plaintiffs could have discovered their claim after May 24, 2000 through the *390exercise of reasonable diligence, I concur in the result reached by the majority.